This action is in reply to the Amendments filed on 03/15/2021.
Claims 2-21 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 03/15/2021, has been entered. Claims 3, 13 and 20 have been amended.
35 USC § 112 Rejection
            The 35 USC § 112(b) rejection has been removed pursuant Applicant’s amendments. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current Application is a continuation of Application 14/586,538, which has a filing date of December 30, 2014. Therefore, the claims receive the filing date of December 30, 2014.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 03/15/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5, 11 and 13-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2002/0082955 A1), previously cited and hereinafter Patel, in view of Cassidy et al. (US 2012/0296739 A1), previously cited and hereinafter Cassidy.
Regarding claim 2, Patel discloses a method (i.e. abstract) comprising:
	-identifying a product in an instructional video (Patel, see at least: [0020] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 for the procedure and links 51 to general product options related to the scientific procedure [i.e. identifying a product]. Typically, general requirements 50 are requirements for equipment and/or consumable materials that will be used throughout the entirety of the scientific procedure [i.e. in an instructional video]”); 
-generating a product list comprising a quantity of the product identified in the instructional video (Patel, see at least: [0020], [0021], [0022], and [0026] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 [i.e. a product list comprising a quantity of the product identified in the instructional video] for the procedure and links 51 to general product options related to the scientific procedure” and “Step-specific requirements 54 typically include requirements for consumable materials and/or equipment to be used to complete a corresponding step of the scientific procedure [i.e. a product list comprising a quantity of the product identified in the instructional video]” and “Requirements for consumable materials may include, for example, virtually any requirement for a solvent, buffer, enzyme, cofactor, stain and/or any other reagent necessary to perform a desired assay, experiment, or other procedure [i.e. a product list comprising a quantity of the product 
-retrieving a user profile of a user, the user profile comprising user preferences based on a least one of a plurality of alternative products associated with the identified product from the instructional video (Patel, see at least: [0015] and [0026] - “Using portions of memory 22, processor 24 is configured to execute education and procurement program 29 a and access tutorial data 29 b, product data 29 c, and profile data 29 d [i.e. retrieving a user profile of a user] stored on mass storage device 28 in order to implement the systems and methods described herein” and “GUI [0026] 40 is configured to present product options in product presentation area 58 [i.e. a plurality of alternative products associated with the identified product from the instructional video], based on the lab-specific and/or entity-specific profiles. According to one embodiment of the invention, the GUI is configured to select products for display based on a user profile, whether lab-specific, entity-specific, or other suitable type of user profile. Typically, the GUI is configured to select and display products that are compatible with a user's current inventory of lab equipment and/or consumable materials [i.e. user preferences based on a least one of a plurality of alternative products associated with the identified product from the instructional video]…the GUI may be configured to select an optimal product option for a given user, based on the user's lab profile and/or entity profile [i.e. the user profile comprising user preferences]”); 
-updating the webpage at the first electronic marketplace website, the webpage comprising at least one second active link associated with the at least one of the plurality of alternative products, a third active link associated with an identifier of the user profile, and an instructional video presentation portal (Patel, see at least: [0023], [0026], and [0025] - “Tutorial 46 is further configured to display a plurality of step-specific product option links 56. Selection of each link 56 typically causes product presentation area 58 to display information related to products that satisfy the associated requirement [i.e. the webpage comprising at least one second active link associated with the at least one of the plurality of alternative products and an instructional video presentation portal]” and “GUI [0026] 40 is configured to present product options in product presentation area 58, based on the lab-specific and/or entity-specific profiles. According to one embodiment of the invention, the GUI is configured to select products for display based on a user profile [i.e. updating the webpage at the first electronic marketplace website, the webpage comprising at least one second active link associated with the at least one of the plurality of alternative products and an instructional video presentation portal], whether lab-specific, entity-specific, or other suitable type of user profile. Typically, the GUI is configured to select and display products that are compatible with a user's current inventory of lab equipment and/or consumable materials” and “GUI [0025] 40 also typically includes a profile selector 72, such as lab profile selector 72 a or entity profile selector 72 b [i.e. a third active link associated with an identifier of the user profile], configured to enable a user to enter and edit a lab-specific profile or an entity specific profile, respectively”); 
-causing the third active link, the at least one second active link, and the instructional video to display on the instructional video presentation portal (Patel, see at least: [0023] and [0025] - “Tutorial presentation area [0023] 46 is further configured to display a plurality of step-specific product option links 56 [i.e. causing the at least one second active link, and the instructional video to display on the instructional video presentation portal]. Selection of each link 56 typically causes product presentation area 58 to display information related to products that satisfy the associated requirement” and “GUI [0025] 40 [i.e. to display on the instructional video 72, such as lab profile selector 72 a or entity profile selector 72 b [i.e. the third active link], configured to enable a user to enter and edit a lab-specific profile or an entity specific profile, respectively”).

Patel does not explicitly disclose generating a virtual shopping cart in a webpage at an electronic marketplace website, the virtual shopping cart comprising the product list and at least one first active link associated with the virtual shopping cart; updating the user profile with reward information associated with generating the product list; and causing the at least one first active link to display on the instructional video presentation portal.
Cassidy, however, teaches providing video showcases (i.e. abstract), including generating a virtual shopping cart in a webpage at an electronic marketplace website, the virtual shopping cart comprising a product list and at least one first active link associated with the virtual shopping cart (Cassidy, see at least: [0033] and [0044] - “service provider 101 offers its services through website 119 to the general public. Potential consumers operating appliances like appliances 111-114 may access the website [i.e. in a webpage at an electronic marketplace website] and watch interactive videos of product collections with style-conscious commentary. The users may interact with the one or both of the video and associated links provided in the video interface to seek further information and to purchase one or more of the offered products” and “Other links and additional functionality may be provided in interface 200 without departing from the spirit and scope of the present invention. Fast links to checkout [i.e. at least one first active link associated with the virtual shopping cart] may be provided as well as a group-buy button for adding all of the showcased products to a shopping cart [i.e. generating a virtual shopping cart the virtual shopping cart comprising the product list] at some discount and 
updating the user profile with reward information associated with generating the product list (Cassidy, see at least: [0070] and [0072] - “Incentives may be provided throughout the process to proceed to checkout. For example, a pop-up note may appear in the user interface suggesting a 20% discount if all of the showcased products [i.e. reward information associated with generating the product list] are purchased within a certain time frame” and “FIG. 6 is a process flow chart 600 illustrating steps for customizing a video sale to a client and serving the video sale to the client according to one embodiment of the present invention. At step 601 a user logs into the website [i.e. updating the user profile]” Examiner notes the discount information for the showcased products [i.e. reward information associated with generating the product list] is displayed after the user logs into their profile so it is displayed in their profile [i.e. updating the user profile]); and
the known technique of causing the at least one first active link to display on an instructional video presentation portal (Cassidy, see at least: [0044] and [0038] - “Other links and additional functionality may be provided in interface 200 without departing from the spirit and scope of the present invention. Fast links to checkout may be provided as well as a group-buy button for adding all of the showcased products to a shopping cart [i.e. causing the at least one first active link to display] at some discount and proceeding directly to checkout. This may be done before, after, or during play of the video showcase [i.e. on the instructional video presentation portal]” and “FIG. 2 is a view of a showcase video interface 200 presenting a showcase video according to an embodiment of the present invention [i.e. on the instructional 
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Patel, generating a virtual shopping cart in a webpage at an electronic marketplace website, the virtual shopping cart comprising a product list and at least one first active link associated with the virtual shopping cart; and updating the user profile with reward information associated with generating the product list, as taught by Cassidy, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Patel, to include the teachings of Cassidy, in order to provide an improved method that would allow users to select products from put-together collections of products having synergy within the grouping (Cassidy, [0026]).
Additionally, it would have been recognized that applying the known technique of causing the at least one first active link to display on an instructional video presentation portal, as taught by Cassidy to the teachings of Patel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of causing the at least one first active link to display on an instructional video presentation portal, as taught by Cassidy, into the method of Patel would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow users to select products from put-together collections of products having synergy within the grouping (Cassidy, [0026]).
Regarding claim 3, Patel in view of Cassidy teach the method of claim 2. Patel further discloses:
-wherein the plurality of alternative products comprises the product that is used in the instructional video (Patel, see at least: [0020] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 for the procedure and links 51 to general product options [i.e. the plurality of alternative products comprises the product that is used in the instructional video] related to the scientific procedure. Typically, general requirements 50 are requirements for equipment and/or consumable materials that will be used throughout the entirety of the scientific procedure”).

Regarding claim 4, Patel in view of Cassidy teach the method of claim 2. Patel further discloses:
-wherein the user profile includes at least one of: past purchase history of the user and the plurality of alternative products is selected based on the user having previously purchased an item related to the plurality of alternative products; a quality preference and the plurality of alternative products is selected based on the plurality of alternative products e having a user review rating above a threshold; or a price preference and the plurality of alternative products is selected based on the plurality of alternative products having a price below a threshold (Patel, see at least: [0031] - “user profile may be lab specific and/or entity specific, and the selection of products may include selecting products compatible with the user's current lab or entity inventory the user profile includes [i.e. past purchase history of the user and the plurality of 

Regarding claim 5, Patel in view of Cassidy teach the method of claim 2. Patel further discloses:
-wherein the user profile includes a plurality of characteristics, the characteristics including at least one of demographic data, age of the user, location of the user, shopping history of the user, most recent items viewed by the user, most recent items purchased by the user, most recent items placed in the virtual shopping cart but not purchased, preferred shipping options, credit card information, listing information, address of the user, or telephone number of the user (Patel, see at least: [0025] and [0026] - “Other information may also be included in the profile [i.e. user profile includes a plurality of characteristics, the characteristics], such as purchase history [i.e. including shopping history of the user], product preferences, licenses for hazardous materials, address and payment information, etc. [i.e. including credit card information and address of the user]” and “the GUI is configured to select products for display based on a user profile, whether lab-specific, entity-specific, or other suitable type of user profile [i.e. of the user]”).

Regarding claim 11, Patel in view of Cassidy teach the method of claim 2. Patel further discloses:
-identifying the product that is used in the instructional video (Patel, see at least: [0020] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general 50 for the procedure and links 51 to general product options related to the scientific procedure [i.e. identifying a product]. Typically, general requirements 50 are requirements for equipment and/or consumable materials that will be used throughout the entirety of the scientific procedure [i.e. in an instructional video]”).
Cassidy further teaches providing video showcases (i.e. abstract), including the known technique of identifying the instructional video in a database based on the identified product including the identifying of the product in the instructional video (Cassidy, see at least: [0058] - “metadata content associations among video, video sub-clips, and/or products are thought by the inventors to be very important to the shopping experience. This structured data can be used as an alternative navigation path around the website, to search for videos [i.e. identifying the instructional video in a database based on the identified product including the identifying of the product in the instructional video], sub-clips, content collections, and products”). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Patel with Cassidy for the reasons identified with respect to claim 2.

Claims 13-16 recite limitations directed towards a non-transitory computer-readable medium (i.e. abstract) containing instructions that, when executed by one or more processors, cause a machine to perform operations. The limitations recited in claims 13-16 are parallel in nature to those addressed above for claims 2-5, respectively, and are therefore rejected for those same reasons set forth above in claims 2-5, respectively.

Claims 20-21 recite limitations directed towards a system (i.e. abstract) comprising:
14 typically includes a processor 24”); and 
-one or more non-transitory computer-readable media containing instructions that, when executed by the one or more processors, cause the system to perform operations (Patel, see at least: [0015] - “Computer media 34 alternatively may be referred to as a program storage medium, and data 29 a, 29 b, 29 c, 29 d may be referred to as computer program instructions encoded thereon for the purpose of causing a device such as server 14 to implement the systems and methods of the present invention”).
The rest of the limitations recited in claims 20-21 are parallel in nature to those addressed above for claims 2-3, respectively, and are therefore rejected for those same reasons set forth above in claims 2-3, respectively.

Claim 6-10 and 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, in view of Cassidy, in further view of Christensen et al. (US 2009/0037288 A1), previously cited and hereinafter Christensen.
Regarding claim 6, Patel in view of Cassidy teach the method of claim 2. 
Patel in view of Cassidy does not explicitly teach the product comprising a multiple use product.
Christensen, however, teaches facilitating items being added to a shopping cart (i.e. [0055]), including the known technique of a product comprising a multiple use product (Christensen, see at least: [0048] - “Where ingredients are present in at least two of the one or more desired recipe [i.e. product comprises a multiple use product], these ingredients may be combined or merged when the list of ingredients is generated, which removes redundant 
            It would have been recognized that applying the known technique of a product comprising a multiple use product as taught by Christensen to the teachings of Patel in view of Cassidy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of a product comprising a multiple use product, as taught by Christensen, into the method of Patel in view of Cassidy would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow a user to create a personalized shopping list that corresponds to units sold in a store without the user having to manually convert and aggregate duplicate recipe ingredients (Christensen, [0052]).

Regarding claim 7, Patel in view of Cassidy teach the method of claim 2. Patel further discloses:
-determining a second product used in the instructional video (Patel, see at least: [0020] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 for the procedure and links 51 to general product options related to the scientific procedure. Typically, general requirements 50 are requirements for equipment and/or consumable materials [i.e. determining a second product] that will be used throughout the entirety of the scientific procedure [i.e. that is used in the instructional video]”);  
determining a quantity of the second product used in the instructional video (Patel, see at least: [0021] and [0022] - “Step-specific requirements 54 typically include requirements for consumable materials and/or equipment [i.e. determining a quantity of the second product] to be used to complete a corresponding step of the scientific procedure” and “Requirements for consumable materials may include, for example, virtually any requirement for a solvent, buffer, enzyme, cofactor, stain and/or any other reagent necessary to perform a desired assay, experiment, or other procedure [i.e. used in the instructional video]”); and 
-adding the product and the second product to a virtual shopping cart and a second product used in the instructional video (Patel, see at least: [0024] and [0020] - “The system may be configured such that the product is added to an electronic shopping cart with other products for later purchase [i.e. adding the product and the second product to a virtual shopping cart]” and “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 for the procedure and links 51 to general product options related to the scientific procedure. Typically, general requirements 50 are requirements for equipment and/or consumable materials that will be used throughout the entirety of the scientific procedure [i.e. adding the second product used in the instructional video]”).
Patel in view of Cassidy does not explicitly teach adding the product and the second product to the virtual shopping cart in the quantity of the second product used.
Christensen, however, teaches facilitating items being added to a shopping cart (i.e. [0055]), including the known technique of adding the product and the second product to the virtual shopping cart in the quantity of the second product used (Christensen, see at least: [0044], [0059], and Fig. 6 - “units and quantities of a given ingredient can be modified to match retail 130 is an online grocer as described herein, and the list of ingredients may be pre-populated in the “shopping cart” [i.e. adding the product and the second product to the virtual shopping cart] functionality of such a website”). This known technique is applicable to the method of Patel in view of Cassidy as they share characteristics and capabilities, namely they are directed to facilitating items being added to a shopping cart.
            It would have been recognized that applying the known technique of adding the product and the second product to the virtual shopping cart in the quantity of the second product used as taught by Christensen to the teachings of Patel in view of Cassidy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of adding the product and the second product to the virtual shopping cart in the quantity of the second product used, as taught by Christensen, into the method of Patel in view of Cassidy would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow a user to create a personalized shopping list that corresponds to units sold in a store without the user having to manually convert and aggregate duplicate recipe ingredients (Christensen, [0052]).

Regarding claim 8, the combination of Patel/Cassidy/Christensen teach the method of claim 7. Patel further discloses:
44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 for the procedure and links 51 to general product options related to the scientific procedure. Typically, general requirements 50 are requirements for equipment and/or consumable materials that will be used throughout the entirety of the scientific procedure [i.e. completing a task in the instructional video]”).
Christensen further teaches facilitating items being added to a shopping cart (i.e. [0055]), including adding a multiplier widget to the virtual shopping cart, wherein the multiplier widget is configured to automatically and simultaneously adjust quantities of the product and the second product in the virtual shopping cart based on respective multipliers of the product and the second product, the multipliers representative of scaling factors for amounts of the product and the second product used (Christensen, see at least: [0057] and [0059] - “ingredients of a given recipe may be multiplied [i.e. wherein the multiplier widget is configured to automatically and simultaneously adjust quantities of the product and the second product based on respective multipliers of the product and the second product, the multipliers representative of scaling factors for amounts of the product and the second product used in completing the task], divided or otherwise modified to conform to the number of persons that a user desires to serve the product of the given recipe” and “the product provider 130 is an online grocer as described herein, and the list of ingredients may be pre-populated in the “shopping cart” functionality of such a website. A user may then choose to add, remove, or otherwise configure items or ingredients in the “shopping cart” [i.e. adjust quantities of the product and the second product in the virtual shopping cart] and proceed to “check-out” and pay for selected items or ingredients”) It would 

Regarding claim 9, the combination of Patel/Cassidy/Christensen teach the method of claim 8. 
Christensen further teaches the second product comprising a multiple use product and the multiplier of the second product is based on multiple uses of the second product (Christensen, see at least: [0052], [0054] and [0057] - “a shopping list may be generated from a plurality of recipe ingredients by aggregating like ingredients [i.e. second product comprises a multiple use product] and converting ingredients to a unit that is typically sold in a store or at an online grocer [i.e. the multiplier of the second product is based on multiple uses of the second product]” and “users who already possess or intend to request a specific quantity of an ingredient may obtain recipes that will maximize the use of that specific quantity (e.g. a user who cannot buy quail eggs in a quantity of less than 12 and does not want such surplus to go to waste)” and “ingredients of a given recipe may be multiplied [i.e. the multiplier of the second product], divided or otherwise modified to conform to the number of persons that a user desires to serve the product of the given recipe”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Patel in view of Cassidy, the second product comprising a multiple use product and the multiplier of the second product is based on multiple uses of the second product, as taught by Christensen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination 

Regarding claim 10, the combination of Patel/Cassidy/Christensen teach the method of claim 8. 
Christensen further teaches the virtual shopping cart including a different size of the given alternative based on a state of the multiplier widget (Christensen, see at least: [0057] and  [0059] - “ingredients of a given recipe may be multiplied [i.e. includes a different size of the given alternative based on a state of the multiplier widget], divided or otherwise modified to conform to the number of persons that a user desires to serve the product of the given recipe” and “the product provider 130 is an online grocer as described herein, and the list of ingredients may be pre-populated in the “shopping cart” functionality of such a website. A user may then choose to add, remove, or otherwise configure items or ingredients in the “shopping cart” [i.e. the virtual shopping cart includes a different size of the given alternative based on a state of the multiplier widget] and proceed to “check-out” and pay for selected items or ingredients”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Patel in view of Cassidy, the virtual shopping cart including a different size of the given alternative based on a state of the multiplier widget, as taught by Christensen, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in 

Claims 17-19 recite limitations directed towards a non-transitory computer-readable medium (i.e. abstract) containing instructions that, when executed by one or more processors, cause a machine to perform operations. The limitations recited in claims 17-19 are parallel in nature to those addressed above for claims 7-9, respectively, and are therefore rejected for those same reasons set forth above in claims 7-9, respectively.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, in view of Cassidy, in further view of Pham et al. (US 2013/0325613 A1), previously cited and hereinafter Pham.
Regarding claim 12, Patel in view of Cassidy teach the method of claim 2. 
Patel in view of Cassidy does not explicitly teach creating an advertisement for the virtual shopping cart that includes the second link to the virtual shopping cart and providing the advertisement to an electronic device of the user.
Pham, however, teaches creating an advertisement for a virtual shopping cart that includes a link to the virtual shopping cart (Pham, see at least: [0012] - “Advertisement video 100 and 110 contains an advertisement with an "Add to Cart" button [i.e. creating an advertisement for the virtual shopping cart] or other button of the likes that allows the viewer to 
providing the advertisement to an electronic device of the user (Pham, see at least: [0010] and [0012] - “The present invention is a video player [i.e. to an electronic device of the user] that shows online videos” and “Advertisement video 100 and 110 contains an advertisement with an "Add to Cart" button [i.e. providing the advertisement] or other button of the likes that allows the viewer to click on to add the product or service being offered to a shopping cart”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Patel in view of Cassidy, creating an advertisement for a virtual shopping cart that includes a link to the virtual shopping cart and providing the advertisement to an electronic device of the user, as taught by Pham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Patel in view of Cassidy, to include the teachings of Pham, in order to allow users add products with just a click of the “Add to Cart” button (Pham, [0005]).

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant argues that the combination of Patel and Christensen fail to teach the amended features of the claims as Patel is directed to an online educational system for scientific procedures with product procurement enablement. The system in Patel discloses a graphical user interface (GUI) configured to display a user-selected tutorial having a description of a scientific 
Examiner respectfully disagrees. Examiner points out the Christensen is not utilized in the current 103 rejection of the independent claims. Additionally, Patel teaches the GUI displaying product options [i.e. at least one second active link associated with the at least one of the plurality of alternative products] and tutorial presentation [i.e. an instructional video presentation portal] also including profile selector buttons [i.e. a third active link associated with an identifier of the user profile; the third active link being displayed on the instructional video presentation portal] (see Patel, [0023], [0026], [0025] and Fig. 3). The profile selector buttons enable a user to be taken to the respective profile, thus, it is an active link associated with the profile. 

Applicant further argues that Cassidy does not teach or suggest the amended features of the claims as the "fast link" and "group-by" links are not associated nor connected to an identifier of the user profile, which is later updated with at least one percentage of reward information associated with generating the product list. Thus, Cassidy fails to teach "a third active link associated with an identifier of the user profile, and an instructional video presentation portal; updating the user profile with reward information associated with generating the product list; and causing the at least one first active link, the third active link, the at least one second active link, and the instructional video to display on the instructional video presentation portal" (Remarks, page 9-10).
Examiner respectfully disagrees. The "fast link" and "group-by" links of Cassidy are not utilized to teach the third active link associated with an identifier of the user profile, this is disclosed by Patel as explained above. Cassidy teaches a user logging into their profile to access videos of showcased products and said profile interface displaying a video of showcased products further displaying a deal for 20% discount if the user purchases all of the products (see Cassidy, [0070] and [0072]). The user profile that the user has logged into is updated with this discount [i.e. reward] and as it is a discount if the user purchases all of the products showcased [i.e. generating the product list], it is associated with the showcased products [i.e. reward information associated with generating the product]. Thus, the combination of Patel and Cassidy teach the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Walker et al. (US 9,460,462 B1) teaches allowing users to purchase makeup from a video and providing commissions to the creator.
-Brandstetter et al. (US 2011/0191246 A1) teaches paying a content creator to license their content.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARIELLE E WEINER/Examiner, Art Unit 3684